SUMMARY ORDER
Appellant Thurman Jerome Brown, pro se, appeals the judgment of the United States District Court for the Eastern District of New York (Joanna Seybert, J-udge) entered on October 18, 2006, dismissing his complaint for failure to state a claim, pursuant to Fed.R.Civ.P. 12(b)(6). We presume the parties’ familiarity with the facts and procedural history of the case, and the arguments on appeal.
“We review de novo a district court’s dismissal of a complaint pursuant to Rule 12(b)(6), construing the complaint liberally, accepting all factual allegations in the complaint as true, and drawing all reasonable inferences in the plaintiffs favor.” Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir.2002).
Having reviewed the record, we agree with the District Court that Brown’s complaint failed to state a claim for relief because the named defendants—the New York State Unified Court System (“NYSUCS”) and the Office of Court Administration—are not “persons” within the *308meaning of 42 U.S.C. § 1988. See Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71, 109 S.Ct. 2304, 105 L.Ed.2d 45 (1989); Zuckerman v. Appellate Div., Second Dep’t, Supreme Court of N.Y., 421 F.2d 625, 626 & n. 1 (2d Cir.1970).
On appeal, Brown contends that the District Court failed to construe his pro se complaint liberally because the “essence” of his complaint was that Carol M. Hamm, Deputy Inspector General of the NYSUCS, violated his equal protection rights by refusing to investigate crimes allegedly perpetrated against him. Even if the complaint can be interpreted as having named Hamm as a defendant, however, his claims still fail because, inter alia, the complaint includes no allegations that Brown was treated differently from others similarly situated. See Crowley v. Courville, 76 F.3d 47, 52-53 (2d Cir.1996); see also Village of Willowbrook v. Olech, 528 U.S. 562, 564, 120 S.Cf. 1073, 145 L.Ed.2d 1060 (2000). “[W]e are entitled to affirm ... on any ground for which there is support in the record, even if not adopted by the District Court.” AmBase Corp. v. City Investing Co. Liquidating Trust, 326 F.3d 63, 72 (2d Cir.2003) (internal quotation marks omitted).
The judgment of the district court is therefore AFFIRMED.